Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 (line 2) and claim 12 (line 2) recite “the duration field.” “The duration field” is indefinite, as it lacks antecedent basis. For purposes of examination, the examiner’s interpretation is “the duration information” in claim 8 (line 2) and claim 12 (line 2), to be consistent with “duration information” in claim 7 (line 7) and claim 11 (line 7), respectively. Whether the intent is for the limitation “the duration field” to be “the duration information”, or not, correction is required for claims 8 and 12 to be definite.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 6, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seok ‘987 (US 2017/0289987, “Seok ‘987”; Seok ‘987 was filed on May 19, 2017, claiming priority to US provisional application 62/098,823 filed on December 31, 2014, and thus Seok ‘987 was effectively filed before the claimed invention; further, the US provisional application 62/098,823 fully supports all citations made in the rejection from the Seok ‘987 reference), in view of Nanda ‘284 (US 2005/0135284, “Nanda ‘284”), further in view of Sammour ‘548 (US 2007/0037548, “Sammour ‘548”), and further in view of del Prado ‘671 (US 7,164,671, “del Prado ‘671”).
Regarding claims 1 and 7, Seok ‘987 discloses a station (STA) for a wireless local area network (LAN) system (FIG. 1, para 53-56; WLAN device 1), the STA comprising:
a receiver (FIG. 1; item 22); and
FIG. 1; item 10),
wherein the processor is configured to:
receive a frame including (i) transmission opportunity (TXOP) duration information (para 91; device receives a frame including transmission duration information for a subsequently transmitted frame) and 
(ii) duration information for the frame (FIG. 6, para 97-98 and 101-103; a received PPDU frame includes a Data field, where the Data field includes a MAC PDU; the MAC PDU header includes a Duration field; thus, the frame includes duration information),
wherein the duration information is received via a medium access control (MAC) header (FIG. 6, para 97-98 and 101-103; a received PPDU frame includes a Data field, where the Data field includes a MAC PDU; the MAC PDU header includes a Duration field; thus, duration information in the Duration field is received via the MAC header);
obtain a TXOP duration value (para 91; device receives a frame including transmission duration information for a subsequently transmitted frame; the device uses the transmission duration information to update a NAV timer; thus, the device obtains the transmission duration information, in order to update the NAV timer); and
update the selected NAV timer based on the TXOP duration value (para 91; device receives a frame including transmission duration information for a subsequently transmitted frame; the device uses the transmission duration information to update a NAV timer).
However, Seok ‘987 does not specifically disclose wherein a total number of a plurality of bits in the TXOP duration information is smaller than that of the duration information.
Nanda ‘284 teaches wherein a total number of a plurality of bits in the TXOP duration information is smaller than that of the duration information (FIGS. 45 and 48, para 369-370 and 379-381; access point (AP) transmits a SCHED message, used to make multiple TXOP assignments for multiple transmissions between the AP and multiple devices, and between the devices; the SCHED message includes control segments (CTRLJ), used to transmit individual TXOP assignments; each CTRLJ includes maximum TXOP length information for an individual TXOP assignment; thus, overall duration information in the SCHED message includes multiple TXOP lengths for the TXOP assignments; therefore, each TXOP length is smaller than the overall duration information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine, Seok ‘987’s STA for a wireless LAN system, to include Nanda ‘284’s individual TXOP lengths that are smaller than the overall duration information. The motivation for doing so would have been to address the need for MAC processing for efficient use of high throughput systems (Nanda ‘284, para 23).
Although Seok ‘987 in combination with Nanda ‘284 teaches obtain a TXOP duration value, Seok ‘987 in combination with Nanda ‘284 does not specifically disclose obtain a TXOP duration value, based on (i) a scaling factor determined based on a first part of the plurality of bits in the TXOP duration information, and (ii) a scaled duration value determined based on a second part of the plurality of bits in the TXOP duration information.
Sammour ‘548 teaches obtain a TXOP duration value, based on (i) a scaling factor determined based on a first part of the plurality of bits in the TXOP duration information, and (ii) a scaled duration value determined based on a second part of the plurality of bits in the TXOP duration information (para 15, 55, 57, and 58; when a power save multi-poll (PSMP) frame is used as a sleep frame, the PSMP sequence duration field is used for specifying the sleep duration; a scaling field is included in the PSMP frame, to indicate the granularity of the PSMP sequence duration field, and use fewer bits to convey a maximum value of duration; the scaling field is used to scale the duration field; thus, the duration value is determined by scaling the duration field value using the scaling field value; therefore, the duration value is determined based on the scaling field value, and the duration field value that is scaled using the scaling field value).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Seok ‘987 and Nanda ‘284, to include Sammour ‘548’s duration value that is determined based on a scaling field value, and a duration field value that is scaled using the scaling field value. The motivation for doing so would have been to reduce power consumption of WTRUs when the wireless medium is idle (Sammour ‘548, para 2 and 18). 
However, Seok ‘987 in combination with Nanda ‘284 and Sammour ‘548 does not specifically disclose select a network allocation vector (NAV) timer from a first NAV timer for an intra-basic service set (intra-BSS) frame and a second NAV timer for an overlapping BSS (OBSS) frame, based on whether or not the frame is the intra-BSS frame.
	Del Prado ‘671 teaches select a network allocation vector (NAV) timer from a first NAV timer for an intra-basic service set (intra-BSS) frame and a second NAV timer for an overlapping BSS (OBSS) frame, based on whether or not the frame is the intra-BSS frame (FIG. 1, col. 2, lines 28-38; mobile station updates a first counter when the received frame is determined to be from the same BSS that the mobile station belongs to, and updates a second counter when the received frame is determined to be from an overlapping BSS; thus, a NAV timer for an intra-BSS frame is selected when it is determined the frame is received from the same BSS, and a NAV timer for an overlapping BSS is selected when it is determined the frame is not received from the same BSS).
del Prado ‘671, col. 2, lines 18-20).
Regarding claims 2 and 8, Seok ‘987 in combination with Nanda ‘284, Sammour ‘548, and del Prado ‘671 discloses all the limitations with respect to claims 1 and 7, respectively, as outlined above. 
Further, Sammour ‘548 teaches wherein a first granularity determined based on the scaling factor is larger than a second granularity used for the duration field (para 58; the scaling field is used to indicate different levels of granularity for various duration fields; thus, the granularity of one duration field, as determined based on the scaling field, is larger than the granularity of another duration field).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Seok ‘987, Nanda ‘284, Sammour ‘548, and del Prado ‘671, to further include Sammour ‘548’s scaling field that indicates different levels of granularity for duration fields. The motivation for doing so would have been to reduce power consumption of WTRUs when the wireless medium is idle (Sammour ‘548, para 2 and 18). 
Regarding claims 3 and 9, Seok ‘987 in combination with Nanda ‘284, Sammour ‘548, and del Prado ‘671 discloses all the limitations with respect to claims 1 and 7, respectively, as outlined above. 
Del Prado ‘671 teaches wherein the processor selects the first NAV timer upon determining that the frame is the intra-BSS frame received from a BSS to which the STA belongs, and selects the second NAV timer upon determining that the frame is the OBSS frame received from a BSS to which the STA does not belong (FIG. 1, col. 2, lines 28-38; mobile station updates a first counter when the received frame is determined to be from the same BSS that the mobile station belongs to, and updates a second counter when the received frame is determined to be from an overlapping BSS; thus, a NAV timer for an intra-BSS frame is selected when it is determined the frame is received from the BSS the mobile station belongs to, and a NAV timer for an overlapping BSS is selected when it is determined the frame is received from a BSS the mobile station does not belong to).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Seok ‘987, Nanda ‘284, Sammour ‘548, and del Prado ‘671, to include del Prado ‘671’s NAV timer selection based on whether or not a frame is received from the BSS a mobile station belongs to. The motivation for doing so would have been to provide an improved mechanism to avoid potential collisions from the stations in the overlapping BSS (del Prado ‘671, col. 2, lines 18-20).
Regarding claims 4 and 10, Seok ‘987 in combination with Nanda ‘284, Sammour ‘548, and del Prado ‘671 discloses all the limitations with respect to claims 1 and 7, respectively, as outlined above. 
Further, Seok ‘987 teaches wherein the second NAV timer is used for a frame through which a BSS cannot be identified (para 351; STA may not acquire BSS identification information from an RTS PPDU; the STA may acquire COLOR value from subsequent CTS PPDU and DATA PPDU, and determine whether the frames are from the BSS STA belongs to or a different BSS the STA does not belong to; thus, when the STA cannot determine the source BSS based on the initial frame, but determines it is a different BSS based on subsequent frames, the STA will select the non-intra BSS NAV corresponding to the different BSS).
Regarding claim 6, Seok ‘987 in combination with Nanda ‘284, Sammour ‘548, and del Prado ‘671 discloses all the limitations with respect to claim 1, as outlined above. 
Further, del Prado ‘671 teaches wherein the STA defers channel access when any of the first NAV timer and the second NAV timer has a value greater than 0 (col. 5, lines 15-21, col. 7, lines 8-12; as part of virtual carrier sensing mechanism, a STA does not compete for the medium while the NAV is non-zero (non-idle); STA is allowed to transmit within its own BSS when both the NAV and the overlapping-BSS NAV (ONAV) indicate that the medium is zero or idle; thus, the STA defers channel access when any of the NAV and ONAVs has a value greater than zero).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Seok ‘987, Nanda ‘284, Sammour ‘548, and del Prado ‘671, to further include del Prado ‘671’s STA that defers channel access when any of the NAV and ONAVs has a value greater than zero. The motivation for doing so would have been to provide an improved mechanism to avoid potential collisions from the stations in the overlapping BSS (del Prado ‘671, col. 2, lines 18-20).
6.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seok ‘987, in view of Nanda ‘284, and further in view of Sammour ‘548. 
Regarding claim 11, Seok ‘987 discloses an access point (AP) for a wireless local area network (LAN) system (FIG. 1, para 53-56; WLAN device 1), the AP comprising:
FIG. 1; item 21); and
a processor operably coupled with the transmitter (FIG. 1; item 10),
wherein the processor is configured to:
generate a frame including (i) transmission opportunity (TXOP) duration information (para 90-91; device transmits a frame including transmission duration information for a subsequently transmitted frame) and 
(ii) duration information for the frame (FIG. 6, para 97-98 and 101-103; a transmitted PPDU frame includes a Data field, where the Data field includes a MAC PDU; the MAC PDU header includes a Duration field; thus, the frame includes duration information),
wherein the TXOP duration information comprises a plurality of bits (para 90-91; device transmits a frame including transmission duration information for a subsequently transmitted frame; although the reference does not explicitly disclose TXOP duration information comprises a plurality of bits, it is obvious to one of ordinary skill in the art that a data frame consists of bits, and that the part of the frame that carries the transmission duration information also consists of bits), 
wherein the duration information is included in a medium access control (MAC) header of the frame (FIG. 6, para 97-98 and 101-103; a transmitted PPDU frame includes a Data field, where the Data field includes a MAC PDU; the MAC PDU header includes a Duration field),
transmit to a station (STA), the frame for updating a network allocation vector (NAV) timer of the STA (para 90-91; device transmits a frame including transmission duration information for a subsequently transmitted frame; a receiving device receives the frame and uses the transmission duration information to update a NAV timer).
However, Seok ‘987 does not specifically disclose wherein a total number of the plurality of bits in the TXOP duration information is smaller than that of the duration information.
Nanda ‘284 teaches wherein a total number of the plurality of bits in the TXOP duration information is smaller than that of the duration information (FIGS. 45 and 48, para 369-370 and 379-381; access point (AP) transmits a SCHED message, used to make multiple TXOP assignments for multiple transmissions between the AP and multiple devices, and between the devices; the SCHED message includes control segments (CTRLJ), used to transmit individual TXOP assignments; each CTRLJ includes maximum TXOP length information for an individual TXOP assignment; thus, overall duration information in the SCHED message includes multiple TXOP lengths for the TXOP assignments; therefore, each TXOP length is smaller than the overall duration information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine, Seok ‘987’s AP for a wireless LAN system, to include Nanda ‘284’s individual TXOP lengths that are smaller than the overall duration information. The motivation for doing so would have been to address the need for MAC processing for efficient use of high throughput systems (Nanda ‘284, para 23).
Although Seok ‘987 in combination with Nanda ‘284 teaches wherein the TXOP duration information comprises a plurality of bits, Seok ‘987 in combination with Nanda ‘284 does not specifically disclose a first part of the plurality of bits being used for a scaling factor and a second part of the plurality of bits being used for a scaled duration value.
Sammour ‘548 teaches a first part of the plurality of bits being used for a scaling factor and a second part of the plurality of bits being used for a scaled duration value (para 15, 55, 57, and 58; when a power save multi-poll (PSMP) frame is used as a sleep frame, the PSMP sequence duration field is used for specifying the sleep duration; a scaling field is included in the PSMP frame, to indicate the granularity of the PSMP sequence duration field, and use fewer bits to convey a maximum value of duration; the scaling field is used to scale the duration field; thus, the full duration field includes a scaling field; further, the full duration field includes a duration field value that is scaled using the value in the scaling field).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined AP for a wireless LAN system of Seok ‘987 and Nanda ‘284, to include Sammour ‘548’s scaling field value and a duration field value that is scaled using the scaling field value. The motivation for doing so would have been to reduce power consumption of WTRUs when the wireless medium is idle (Sammour ‘548, para 2 and 18). 
Regarding claim 12, Seok ‘987 in combination with Nanda ‘284 and Sammour ‘548 discloses all the limitations with respect to claim 11, as outlined above. 
Further, Sammour ‘548 teaches wherein a first granularity determined based on the scaling factor is larger than a second granularity used for the duration field (para 58; the scaling field is used to indicate different levels of granularity for various duration fields; thus, the granularity of one duration field, as determined based on the scaling field, is larger than the granularity of another duration field).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined AP for a wireless Sammour ‘548, para 2 and 18). 
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seok ‘987, in view of Nanda ‘284, further in view of Sammour ‘548, further in view of del Prado ‘671, and further in view of Turtinen ‘128 (US 2014/0341128, “Turtinen ‘128”).
Regarding claim 5, Seok ‘987 in combination with Nanda ‘284, Sammour ‘548, and del Prado ‘671 discloses all the limitations with respect to claim 4, as outlined above. 
	However, Seok ‘987 in combination with Nanda ‘284, Sammour ‘548, and del Prado ‘671 does not specifically disclose wherein the frame through which the BSS cannot be identified is an acknowledgement (ACK) frame or a clear-to-send (CTS) frame.
Turtinen ‘128 teaches wherein the frame through which the BSS cannot be identified is an acknowledgement (ACK) frame or a clear-to-send (CTS) frame (para [0048], lines 12-18, para [0065], lines 2-13; transmitted frames include ACK and CTS frames; when a STA is required to monitor BSS RPI, i.e., the power received from the BSS, it may report unknown BSS; as ACK and CTS frames are among the frames the STA receives from the BSS, the BSS may not be identified through the received ACK and CTS frames).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Seok ‘987, Nanda ‘284, Sammour ‘548, and del Prado ‘671, to include Turtinen ‘128’s BSS that may not be identified through the received ACK and CTS frames. The motivation for doing so would have been to reduce or eliminate the overlapping coverage by scaling coverage, as applied to an OBSS (Turtinen ‘128, para 16). 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Merlin U.S. Pub. No. 2015/0063257 – Multiple user uplink

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474